Blasoff v New York City Health & Hosps. Corp. (2017 NY Slip Op 01132)





Blasoff v New York City Health & Hosps. Corp.


2017 NY Slip Op 01132


Decided on February 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2017

Sweeny, J.P., Acosta, Mazzarelli, Manzanet-Daniels, Webber, JJ.


3069 107468/10

[*1]Stanley Blasoff, Plaintiff-Appellant, Esther Blasoff, Plaintiff,
vNew York City Health and Hospitals Corporation, et al., Defendants-Respondents, The City of New York, et al., Defendants.


The Law Office of Avram E. Frisch LLC, New York (Avram E. Frisch of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Qian Julie Wang of counsel), for respondents.

Judgment, Supreme Court, New York County (Frank P. Nervo, J.), entered April 30, 2015, dismissing the complaint as against defendant New York City Health and Hospitals Corporation (HHC) (sued herein as HHC and Bellevue Hospital Center), pursuant to an order, same court and Justice, entered April 1, 2015, which granted HHC's motion to dismiss the complaint as against it, unanimously affirmed, without costs.
Supreme Court properly dismissed the complaint upon plaintiff's failure to obey a court-ordered stipulation in which plaintiff agreed to serve a certificate of merit, as required by CPLR 3012-a(a), within 10 days, or risk having his complaint dismissed as against HHC. The failure to file a certificate of merit when required "is a pleading defect . . . requiring dismissal [of the complaint] unless plaintiff can establish a reasonable excuse for the default [and] a meritorious cause of action" (Perez v Lenox Hill Hosp. , 159 AD2d 251, 251 [1st Dept 1990]), neither of which were established here. Where, as here, a litigant ignores a court order, the court may dismiss the action (CPLR 3126[3]; Kihl v Pfeffer , 94 NY2d 118, 123 [1999]).
Plaintiff's remaining arguments are academic and, in any event, unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2017
CLERK